Citation Nr: 1026061	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  03-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an award of special monthly compensation (SMC) 
based on a need for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Daughter


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1970 to July 1973 and 
from May 1978 to July 1980.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2002 by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The Veteran also requested a Travel Board hearing in connection 
with the current claim.  The hearing was subsequently scheduled 
and held in December 2005.  The Veteran and his daughter 
testified at that time and the hearing transcript is of record.  
The Veterans Law Judge (VLJ) who conducted the December 2005 
hearing is no longer employed at the Board.  In November 2008, 
the Veteran was notified of this information and afforded the 
opportunity for another hearing pursuant to 38 C.F.R. § 20.707 
(2008) (noting that a VLJ who conducts a hearing on appeal must 
participate in any decision made on that appeal).  See also 38 
U.S.C.A. § 7107(c) (West 2002).  The Veteran specifically 
declined the opportunity for a new hearing and requested that his 
claim be adjudicated based on the evidence of record.

The Board previously remanded the Veteran's claim in January 2006 
and February 2009 for additional evidentiary development, to 
include obtaining Social Security Disability records, VA and 
private treatment records, and VA examinations.  The requested 
records were obtained and associated with the claims file and the 
Veteran was afforded VA examinations in October and November 
2009.  Thus, Board finds substantial compliance with the January 
2006 and February 2009 remand orders.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).    


FINDINGS OF FACT

1.  The Veteran is service-connected for paranoid schizophrenia 
(100 percent disabling, effective August 29, 1988); prostatitis 
(non-compensably disabling, effective August 19, 1976); and a 
history of a fractured left clavicle (non-compensably disabling, 
effective November 25, 1981).  The Veteran's combined disability 
evaluation is 100 percent, effective August 29, 1988. 

2.  The Veteran is not a patient in a nursing home and is not 
blind or so nearly blind as to have corrected visual acuity of 
5/200 or less in both eyes or contraction of the visual field to 
five degrees or less.

3.  The Veteran's service-connected paranoid schizophrenia 
renders him unable to tend to the basic functions of self-care 
without regular assistance from another person and vulnerable to 
the hazards and dangers incident to his environment.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to special monthly compensation benefits based on aid 
and attendance are met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to special monthly 
compensation (SMC) based on his need for aid and attendance as a 
result of his service-connected disabilities.

Establishing Aid and Attendance

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (2009).  The 
Veteran will be considered in need of aid and attendance if he is 
(1) blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of the 
visual field to five degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set for in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), the following criteria will be 
accorded consideration in determining the need for regular aid 
and attendance: the inability of a claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable to 
adjust without such aid, such as supports, belts, lacing at the 
back, etc.); the inability of a claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the Veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need. Determinations 
that the Veteran is so helpless as to be in need of regular aid 
and attendance will not be based solely on an opinion that the 
Veteran's condition is such that it would require him to be in 
bed.  It must be based on the actual requirements of personal 
assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under the 
VA Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17 of this chapter), the 
Veteran: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or bodily 
systems, or, (2) is "permanently housebound" by reason of 
disability or disabilities.  This requirement is met when the 
Veteran is substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d).

Incidentally, the Board notes that the issue of entitlement to an 
award of SMC based on housebound status was first referenced in 
the June 2003 statement of the case and again mentioned in the 
July 2008 supplemental statement of the case.  There is no 
indication in the claims file that the Veteran raised this issue 
at the time of the original pleading or that it was the subject 
of a valid notice of disagreement.  See generally, 38 C.F.R. §§ 
19.26, 19.29 (2009).  Furthermore, 38 C.F.R. § 19.31 (2009) 
prohibits use of a supplemental statement of the case to announce 
decisions by the agency of original jurisdiction (AOJ) in certain 
circumstances.  

The issue of entitlement to an award of SMC based on housebound 
status was referred to the RO for any appropriate action at the 
time the Board issued the February 2009 remand order.  To date, 
the RO has taken no action on this issue.  However, the Board 
finds the issue of entitlement to an award of SMC based on 
housebound status to be moot where, as here, the Board is 
granting entitlement to an award of SMC based on the need for aid 
and attendance.  Furthermore, in granting the Veteran's claim for 
SMC based on the need for aid and attendance, the Veteran will be 
paid at a higher rate than he would otherwise be if he was 
awarded SMC based on housebound status.  See 38 U.S.C.A. §§ 
1114(l), (s); C.F.R. §§ 3.350(b), (i).

Factual Background and Analysis

In November 2001, C. Jenkins, M.D. diagnosed the Veteran as 
having paranoid schizophrenia.  He described the Veteran's 
condition as "stable now," but listed the Veteran's prognosis 
as "fair."  Additional correspondence from Dr. Jenkins dated 
January 2002 indicated that the Veteran "refused services from 
this agency [effective November 2001], reporting that he has Case 
manager, Therapist, and Psychiatrist at the VA . . ."

VA administered an examination in March 2002 for the purposes of 
determining eligibility for aid and attendance benefits.  The 
examiner reviewed the Veteran's medical records and noted that 
the Veteran had a 22-year history of paranoid schizophrenia.  The 
Veteran denied any psychiatric hospitalizations in the past two 
years, but his past medical history was significant for a history 
of a fractured left collarbone.  It was noted that the collarbone 
healed normally, but that the Veteran reported occasional 
discomfort.  He also had a history of benign prostatic 
hypertrophy (BPH) with occasional dribbling of urine.  The 
Veteran's daughter brought him to the examination as he did not 
drive.

Upon examination, the examiner found that the Veteran was not 
currently hospitalized or permanently bedridden.  His eyesight 
was better than 5/200 and his general health was described as 
"good."  The Veteran was able to walk normally and perform all 
activities of daily living (ADLs).  The examiner also noted that 
the Veteran was able to travel on foot beyond the premises of his 
home, but he did not drive and required assistance for long 
trips.  A typical day for the Veteran was one in which he got up, 
washed and dressed himself, and ate breakfast.  The Veteran 
reported taking walks, watching television, and listening to the 
radio.  He would "just have conversation inside or outside the 
house," eat lunch and dinner, and go to bed.  A physical 
examination was essentially unremarkable.  The Veteran's daughter 
took care of his financial affairs.  The impression was history 
of chronic schizophrenia, fairly controlled on treatment.  The 
examiner also described the Veteran as being in "good general 
health" without any significant disabilities.      

In October 2002, the Veteran sought VA assistance in connection 
with his claim for aid and attendance.  Specifically, it was 
noted that the Veteran lived alone, but got regular assistance 
"with his care" from his daughter and nephew.  The VA social 
worker noted that the Veteran had a stroke approximately two 
years prior to this appointment and that he reported continued 
right-sided paralysis and weakness in his left hand.  The Veteran 
stated that he required assistance with bathing and dressing.  In 
particular, the Veteran's nephew turned the water on for the 
Veteran in the shower and assisted him with dressing.  The 
Veteran's daughter prepared meals, performed household chores, 
and drove the Veteran to his appointments.

In the substantive appeal, the Veteran stated that he had two 
strokes within the past year and that the most recent stroke 
"totally incapacitated me on my right side."  The Veteran 
further indicated that he required assistance with ADLs (i.e., 
bathing, dressing, etc.) because he did not regain fine motor 
skills on the right side after the stroke.  See VA Form 9.  The 
Veteran also reported difficulty cutting his own food and eating 
in an October 2003 statement.

The Veteran testified in support of his claim in December 2005.  
In particular, he testified that he was unable to walk, use his 
right hand, prepare his own meals, do laundry, bathe, pay bills, 
administer medications, or do grocery shopping without the 
assistance of others.  The Veteran testified that his daughters 
provided assistance with regard to these activities and that the 
Veteran's brother served as his full-time live-in caretaker.  The 
Veteran's daughter also testified that she took the Veteran to 
his medical appointments.  She described the Veteran as 
undependable, particularly when it came to remembering to take 
his prescribed medications.  She stated that when he did not take 
his medications, they had to commit him two times within three 
years.  

The Veteran underwent a VA general medical examination (GME) in 
November 2006.  The examiner noted the Veteran's history of 
schizophrenia and stroke and that the Veteran received Social 
Security Disability benefits since 1987.  The examiner described 
the Veteran as becoming increasingly paranoid and agitated during 
the examination and the Veteran's daughter indicated that he was 
"off his medications."  The Veteran stated that he used a 
walker at home and that he was able to walk only 20-40 feet.  The 
impression was service-connected prostatitis and left shoulder 
clavicle fracture.  The examiner also noted that the Veteran had 
the following non-service-connected disabilities: right total hip 
arthroplasty, cerebrovascular accident (CVA) with claimed right-
sided residuals, and essential hypertension (not currently on 
medications).

Social Security Disability records associated with the claims 
file indicated that the Veteran received benefits at least in 
part because of his service-connected paranoid schizophrenia as 
well as due to non-service-connected residuals of stroke.  
Pertinent records listed May 1981 as the date on which the 
Veteran became "disabled" within the meaning of pertinent 
Social Security regulations as a result of his paranoid 
schizophrenia.  See August 1986 Disability Determination and 
Transmittal Sheet.
 
The Veteran was hospitalized at a private medical facility for a 
period of approximately four months beginning in October 2007 
after he physically threatened his daughter and refused to take 
his psychiatric medications.  The Veteran was described as 
hyperactive, angry, aggressive, and hostile at the time of 
admission.  The Veteran's psychiatric medications were adjusted 
and he was discharged in February 2008.    

VA administered another examination in May 2008 for the purposes 
of determining eligibility for aid and attendance.  The examiner 
reviewed the Veteran's claims file and noted that the Veteran had 
two strokes within a span of six months in 1996.  These strokes 
purportedly resulted in right-sided weakness.  The examiner noted 
that the Veteran lived with his daughter and used a walker to 
ambulate.  The Veteran reported difficulty with reading, 
secondary to blurred vision, poor balance, constipation, and 
memory loss, as well as occasional episodes of bladder 
incontinence.  The Veteran required assistance with dressing, 
bathing, and meal preparation, although he was able to feed 
himself and was not bedridden.  He was no longer able to drive.

On a typical day, the Veteran rose around 4 to 5 A.M., "[sat] 
around the house," took medication, and ate a light breakfast.  
He also ate lunch and dinner.  He denied being able to watch 
television or read the newspaper as a result of his impaired 
vision.  The Veteran occasionally accompanied his wife or 
daughter on shopping trips, but he remained in the car.  He also 
attended monthly doctor's appointments.  The Veteran's past 
medical history was significant for BPH and residuals of a 
fractured left clavicle.  The examiner further noted that the 
Veteran had been hospitalized for inpatient psychiatric treatment 
for a period of four months during the past year.   Following a 
physical examination, the examiner diagnosed the Veteran as 
having right hip, status-post fracture with open reduction and 
fixation; CVA with right hemiparesis; and status-post left 
clavicle fracture, healed without residuals.  Reviewing the 
evidence of record, the examiner concluded that the Veteran 
needed aid and attendance due to non-service-connected medical 
conditions, but that "the Veteran's service connected 
prostatitis and clavicle fracture do not render him in need of 
Aid and Attendance."  The examiner expressed no opinion 
regarding the Veteran's service-connected schizophrenia and 
whether he needed aid and attendance as a result of this 
disability.

The Veteran was afforded a VA C&P psychiatric examination in 
October 2009.  According to the examiner, the Veteran received 
psychiatric care since 1980 "with some breaks due to him not 
thinking he needed treatment."  The examiner also noted that the 
Veteran was hospitalized for psychiatric care as recently as 
November 2007 and that he reported approximately 6-8 psychiatric 
hospitalizations for schizophrenia since 1980.  The Veteran took 
anti-psychotic medication, but according to his daughter, he 
still heard voices and talked to himself.  She also stated that 
the Veteran refused to eat and would lie in the street with 
passing traffic when he was off of his medications.  He also 
refused medical or psychiatric treatment at those times, 
believing that nothing was wrong.  The Veteran's daughter 
assisted the Veteran with dressing and administering medications.

Upon physical examination, the Veteran was noted to be clean and 
appropriately dressed.  He was accompanied by his daughter.  The 
examiner observed that the Veteran walked slowly, but 
independently.  The Veteran claimed that he used a walker 
(although none was used at that time).  A psychiatric examination 
showed evidence of mildly restless psychomotor activity, 
spontaneous and mumbled speech, and blunted affect.  The Veteran 
was noted to be irritable and suspicious, but cooperative.  He 
was oriented to person, time, and place, and his attention was 
described as "intact."  The examiner also found evidence of 
circumstantiality, grandiose delusions, and auditory 
hallucinations.  However, the examiner described the Veteran's 
intelligence as "average" and noted that he understood the 
outcome of his behavior and partially understood that he had a 
problem.  The examiner also found evidence of inappropriate 
behavior and episodes of violence prior to his most recent 
hospitalization (i.e., shooting a dog with a pellet gun and lying 
in the street), but none since that time.

With regard to ADLs, the examiner noted that the Veteran was 
incapable of maintaining minimum personal hygiene.  Specifically, 
the Veteran reported a past hip injury and weakness in his arm 
which prevented him from getting out of the bathtub.  The 
examiner determined that the Veteran was incapable of eating 
adequately and maintaining minimum personal hygiene when he 
failed to take his prescribed psychiatric medications.  The 
examiner also found that the Veteran's psychiatric disability 
interfered with his ability to properly engage in social 
activities as well as resulted in total occupational and social 
impairment.  The Veteran was incapable of managing his financial 
affairs and as such, his daughter was appointed as power of 
attorney.  The impression was paranoid type schizophrenia.

With respect to the Veteran's need for aid and attendance, the 
examiner noted that the Veteran's psychiatric disability did not 
limit his ability to dress or undress himself.  However, the 
examiner observed that the Veteran neglected his personal hygiene 
when he failed to take his medications as prescribed.  The 
Veteran had no prosthetic or orthopedic appliances which required 
frequent adjustment, nor did he have an inability to attend to 
the wants of nature.  However, the examiner concluded that the 
Veteran's psychiatric condition warranted special compensation 
based on the need for aid and attendance because he demonstrated 
poor insight into his need for psychotropic medication and had a 
history of non-compliance in this regard.           

VA administered another examination in November 2009 for the 
purposes of determining eligibility for aid and attendance.  The 
Veteran's past medical history was significant for stroke and 
paranoid schizophrenia.  The Veteran arrived to the examination 
unassisted, but stated that his daughter drove him to the 
appointment.  He lived with his daughter and occasionally went 
places with her or another friend.  The Veteran stated that he 
was able to dress himself, but he had difficulty putting on his 
socks and belt.  He also had difficulty getting into and out of 
the bathtub.  The Veteran did not drive, but was able to use the 
telephone.  He also stated that he took his own medications and 
understood the need to do so.  He reportedly used a walker, but 
one was not used at the examination.  According to the Veteran, 
he could walk more than 100 yards without assistance and stated 
that he was not permanently bedridden.  The Veteran also denied 
any hospitalizations in the past 12 months.  He best corrected 
vision was better than 5/200, but he was not able to handle his 
own finances.  Therefore, the Veteran's daughter had power of 
attorney.  His typical day included watching television.

Upon physical examination, the examiner found evidence of 
"moderate deficits" in the use of the right upper extremity.  
The examiner also determined that the Veteran would benefit from 
some environmental adaptations (i.e., tub rail and stool), but 
that he appeared not to need the presence of a daily attendant 
based on his "physical conditions."  

Resolving all doubt in the Veteran's favor, the Board finds that 
the Veteran is entitled to SMC based on a need for aid and 
attendance.  Preliminarily, the Board notes that the objective 
evidence of record does not show that the Veteran is, or ever 
was, a patient in a nursing home, or that he is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or less, 
in both eyes, or concentric contraction of the visual field to 
five degrees or less. 

The Board notes, however, that there is competing evidence of 
record as to whether the Veteran is entitled to aid and 
attendance benefits based on his inability to perform ADLs and/or 
remain safe from the hazards and dangers incident to his 
environment.  

While the Board may not reject a favorable medical opinion based 
on its own unsubstantiated medical conclusions, see Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), the Board does have the 
authority to "discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In evaluating the probative value of 
competent medical evidence, the United States Court of Appeals 
for Veterans Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).  

On one hand, Dr. Jenkins described the Veteran's paranoid 
schizophrenia as "stable now," while a VA examiner in March 
2002 found that the Veteran was able to perform all ADLs, even 
though he was incapable of managing his own financial affairs.  
Similarly, VA examiners in May 2008 and November 2009 
acknowledged that the Veteran had some difficulties bathing or 
getting dressed, but determined that the Veteran appeared not to 
need the presence of a daily attendant based on his "physical 
conditions."  However, these VA examiners expressed no opinions 
regarding the Veteran's service-connected schizophrenia and 
whether he needed aid and attendance as a result of this 
disability.

On the other hand, an October 2009 VA examiner concluded that the 
Veteran's paranoid schizophrenia did not limit his ability to 
dress or undress himself.  However, the examiner observed that 
the Veteran warranted special compensation based on the need for 
aid and attendance because he demonstrated poor insight into his 
need for psychotropic medication and had a history of non-
compliance in this regard.  The Veteran's inability to take his 
psychiatric medication as prescribed, according to the examiner, 
led the Veteran to neglect his personal hygiene and engage in 
inappropriate and dangerous behavior (i.e., shooting a dog with a 
pellet gun, lying in the street next to passing traffic, and 
refusing additional treatment). 

Moreover, the objective evidence of record makes clear that the 
Veteran's service-connected paranoid schizophrenia rendered him 
unable to tend to the basic functions of self-care without 
regular assistance from another person and vulnerable to the 
hazards and dangers incident to his environment.  Notably, the 
Veteran has been treated nearly continuously for schizophrenia 
since the early 1980s with brief periods of stabilization 
thereafter.  See August 1986 Disability Determination and 
Transmittal Sheet; November 2001 private treatment record from 
Dr. Jenkins.

The first evidence of record showing an inability to perform 
certain ADLs such as bathing, dressing, and eating, is dated 
October 2002.  Subsequent treatment records as well as hearing 
testimony revealed that these problems persisted, at least in 
part because the Veteran suffered a stroke, and required that the 
Veteran's brother and daughter serve as full-time caretakers.  
See December 2005 hearing testimony; May 2008 VA examination 
report.  Moreover the Veteran's daughter made clear at the 
December 2005 hearing that the Veteran's ability to occasionally 
perform ADLs and avoid becoming a danger to himself or others was 
possible only if he routinely took his prescribed psychiatric 
medications.  Unfortunately, the Veteran's daughter stated that 
the Veteran was undependable when it came to remembering to take 
his prescribed medications.  It was also noted that she assisted 
the Veteran with taking his medications.  Her testimony was 
corroborated by the November 2006 VA examination report which 
described the Veteran as increasingly paranoid and agitated when 
he was "off his medications."  Moreover, the Veteran's daughter 
had him involuntarily committed for inpatient psychiatric care 
for a period of four months beginning in October 2007 after he 
physically threatened her and refused to take his prescribed 
medications.      

Having carefully considered the evidence of record in this 
matter, the Board finds the October 2009 VA examination report to 
be highly probative evidence on the issue of whether the Veteran 
is entitled to aid and attendance benefits.  This examiner 
determined that, based on the totality of the circumstances, the 
Veteran was entitled to aid and attendance benefits as a result 
of his service-connected paranoid schizophrenia because the 
disability rendered him unable to tend to the basic functions of 
self-care without regular assistance from another person and 
vulnerable to the hazards and dangers incident to his 
environment.  38 C.F.R. § 3.352(a).  In reaching this conclusion, 
the examiner reviewed the claims file, conducted an interview 
with the Veteran and his daughter, commented on the significance 
of the service-connected paranoid schizophrenia, and relied on 
her specialized training and professional expertise.  
Resolving all doubt in the Veteran's favor, the Board finds that 
he is rendered so helpless as to require the regular aid and 
attendance of another to accomplish ADLs, including but not 
limited to bathing, and taking prescribed medications, as well as 
avoid the hazards and dangers incident to his environment.  
Accordingly, the criteria for SMC based on the need for regular 
aid and attendance are met and the claim is granted.

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The Board is granting in full the 
benefit sought on appeal in this case.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed. 


ORDER

Special monthly compensation based on a need for aid and 
attendance is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


